923 F.2d 849Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Antonio Marlin PALMER, Defendant-Appellant.
No. 90-6171.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 25, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (CR-89-152-N)
Antonio Marlin Palmer, appellant pro se.
Harvey Lee Bryant, III, Assistant United States Attorney, Norfolk, V., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Antonio Marlin Palmer appeals from the district court's order denying Palmer's motion for a "nunc pro tunc order."*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Palmer, CR-89-152-N (E.D. Va.  Sept. 14, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Palmer seeks credit for time served and we accordingly interpret his filing under 28 U.S.C. Sec. 2241